  Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 1 of 15 PageID #:4130




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

RON MORRIS,                                       )
                                                  )
     Plaintiff,                                   )     Case No.: 15 CV 2923
                                                  )
              v.                                  )
                                                  )
BNSF RAILWAY COMPANY                              )     Honorable Matthew F. Kennelly
                                                  )     Magistrate Judge Sidney I. Schenkier
     Defendants.                                  )
                                                  )

          DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTIONS IN LIMINE

       Defendant BNSF Railway Company (“BNSF”), by its attorneys, LaPointe Law, P.C., for

its response to Plaintiff’s motions in limine states:

                                 PRELIMINARY STATEMENT

       The court may grant Plaintiff’s motions in limine only if the evidence Defendant seeks to

admit is “clearly inadmissible for any purpose.” Hawthorne Partners v. AT & T Techs., Inc., 831

F.Supp. 1398, 1400 (N.D.Ill. 1993). Plaintiff bears the burden of establishing that Defendant’s

evidence is “clearly inadmissible.” Plair v. E.J. Brach & Sons, Inc., et al, 864 F.Supp. 67, 69

(N.D.Ill. 1994).    Evidence is relevant and admissible where it makes a particular fact or

consequence more or less probable than it would be without the evidence. Gage v. Metropolitan

Water Reclamation Dist. of Greater Chicago, 365 F.Supp.2d 919, 930 (N.D.Ill. 2005), citing

Fed.R.Evid. 401. “The relevance threshold is low as the evidence need only ‘tend’ to make the

fact of consequence more probable..., thus requiring merely a rational connection between the

evidence offered by the litigant and the fact of consequence the litigant intends to establish.” Id.

at 930-931, citing Int’l Merger & Acquisition Consultants, Inc. v. Armac Enter., Inc., 531 F.2d

821, 823 (7th Cir. 1976).
     Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 2 of 15 PageID #:4131




          The evidence BNSF seeks to admit meets this threshold. Because Plaintiff has not met

his burden of establishing the unquestionable inadmissibility of the evidence, the Court should

deny Plaintiff’s Motions in Limine Nos. 1-4, 6-7, and 9-10. 1

          DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NO. 1
                        (Exclude testimony of Andrea Smith)

          Plaintiff moves to bar the trial testimony of Andrea Smith, Director of Labor Relations

and member of the PEPA team, because BNSF did not disclose Smith in its Rule 26(a)(1)

disclosures until January 23, 2019. There is no basis for the Court to bar Smith’s testimony

because Smith’s involvement, her knowledge of BNSF’s policies, her role in reviewing the

investigation materials, and her role in recommending the dismissal of Morris and engineer

Jerome Jones were well-established and well-known to Plaintiff. Fact discovery in this case

lasted nearly three years. Not only did Morris know of Andrea Smith and her involvement in his

termination throughout this time, in his own words, she “played a significant role in terminating

my employment from BNSF.” Dkt. No. 170-2, Morris Declaration ¶ 8.

          First of all, in July 2016, BNSF served its initial response to Plaintiff’s Requests for

Production. In its production, BNSF included the email from Scott Hendrickson to Smith in

which Hendrickson sought the PEPA team’s recommendation for appropriate discipline of Jones

and Morris, and the email from Smith to Hendrickson and Jason Jenkins (General Manager) in

which Smith recommended that BNSF terminate both employees. (See Dkt. No. 151-19) These

are critical to both parties’ positions in this case. In fact, Plaintiff and BNSF have agreed that the

email from Hendrickson to Smith, for example, will be shared with the jury, and Morris relied on

Smith’s email back to Hendrickson and Jenkins in his efforts to refute BNSF’s material facts in

his summary judgment briefing. See FPTO Joint Ex. 6 and Dkt. 151-19, Dkt. 171, ¶ 31.



1
    BNSF agrees to Plaintiff’s Motions in Limine Nos. 5, 8, and 11-12.

                                                    -2-
  Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 3 of 15 PageID #:4132




       Second, after his termination, Morris personally sought out Smith and called her at her

office to question her about, among other things, the status of his arbitration proceeding. Morris

admitted at his deposition to knowing of Smith, her role in his dismissal and to speaking to her

following his termination. In discussing his April 30, 2013 termination letter, Morris testified:

       Q:      Well, the letter is from Scott Hendrickson, correct?
       A:      Yes, the letter is from Scott Hendrickson.
       Q:      Do you know who had to approve the dismissal?
       A:      Andrea Smith.
       Q:      Who is Andrea Smith?
       A:      The labor relations director.

Dkt.# 151-1, Pl. Depo. 161:20 – 162:4.

       Q:      Do you know Andrea Smith?
       A:      I spoke to her several times. I never seen her as far as I know.
       Q:      Okay. Do you know if she is white or black?
       A:      I know she is white.
       Q:      How do you know that?
       A:      She sounds white.

Id. at 162: 11-18

       Third, as noted above, Morris stated in his Declaration in opposition to BNSF’s motion

for summary judgment, “Andrea Smith, Robert Della Pretra [sic], Donald Russell, and Labor

Relations director Andrea Smith, all played a significant role in terminating my employment

from BNSF.” Dkt. No. 170-2, ¶ 8.

       Andrea Smith also featured heavily in Plaintiff’s briefing on summary judgment, in

which Plaintiff argued “Morris identifies Andrea Smith and Scott Hendrickson as BNSF

employees who discriminated against him” and “Morris believes that Robert Della Pretra [sic],

Donald Russell, and Labor Relations Director Andrea Smith, all played a significant role in

dismissing him.” Dkt. No. 169 pp. 2; see also Id. pp. 12, 21; Dkt. No. 171, Response to BNSF’s

SOF No. 31, citing Smith’s email to Hendrickson and Jason Jenkins recommending dismissal,

Dkt. 151-19.


                                                -3-
  Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 4 of 15 PageID #:4133




       And, the Court noted Smith’s role in Morris’ termination and Morris’s allegations against

her in ruling on summary judgment, stating:

       1. “Morris's supervisor, Scott Hendrickson, shared the investigation hearing transcript
          and Russell's recommendation with Andrea Smith, a member of BNSF's disciplinary
          committee. Smith recommended firing Morris, noting that his multiple violations
          during one run constituted a stand-alone dismissible violation under BNSF's Policy
          for Employee Performance Accountability.” Dkt. No. 190 at 2.

       2. “Although Morris also alleges that other decisionmakers (specifically Andrea Smith)
          may have been motivated by racial animus in firing him, the record contains no
          evidence that Smith or anyone else supervised the comparators.” Id. at 7-8.

       Morris misleads the Court by stating that, in its initial response to his Interrogatory No.

18, in which he asked BNSF to “Identify all individuals who had a role in terminating plaintiff,”

BNSF “only identified two individuals: Donald “Brett” Russell and Scott Hendrickson.” This is

false. BNSF also stated “BNSF’s Labor Relations Department also independently reviewed the

investigation hearing transcripts…” BNSF’s current counsel, retained by BNSF in the weeks

that followed the Court’s summary judgment ruling, supplemented BNSF’s answer to

Interrogatory No. 18 and amended its 26(a)(1) disclosures in good faith, with the aim of ensuring

Smith’s identity as the member of “BNSF’s Labor Relations Department” who “independently

reviewed the investigation hearing transcripts” and recommended that Plaintiff be dismissed,

facts that were already plainly known to Morris.

       This Court has previously addressed the issue of admissibility of evidence from witnesses

not identified in 26(a)(1) disclosures in this litigation, noting that it would consider four factors

when determining if an unidentified witness should be excluded: “(1) the prejudice or surprise to

the party against whom the evidence is offered; (2) the ability of the party to cure the prejudice;

(3) the likelihood of disruption to the trial; and (4) the bad faith or willfulness involved in not

disclosing the evidence at an earlier date. Dkt. No. 190 at 3; quoting David v. Caterpillar, Inc.,

324 F.3d 851, 857 (7th Cir. 2003).       When the identities of potential trial witnesses are well


                                                -4-
  Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 5 of 15 PageID #:4134




known to the parties, the late disclosure of such witnesses is harmless. See David, 324 F.3d at

857-58 (testimony of undisclosed witness allowed when opposing party knew about the evidence

for a significant period before trial); Wells v. Berger, Newmark & Fenchel, P.C., No. CIV.A. 07

C 3061, 2008 WL 4365972, at *3 (N.D. Ill. Mar. 18, 2008) (no prejudice for failing to disclose a

witness, where moving party was aware of witnesses prior to and throughout litigation); Pryor v.

City of Chicago, No. 07 C 2479, 2010 WL 431470, at *8 (N.D. Ill. Feb. 1, 2010) (Party not

obligated to supplement 26(a)(1) disclosures when information was “otherwise made known to

the other parties during the discovery process.”).

       Plaintiff cannot claim that he is surprised that Smith will be called as a witness, or that by

the Court permitting her to testify, he will be prejudiced. Through three years of litigation and a

multitude of counsel, Plaintiff did not take a single deposition, including Smith’s. He knew who

she was, accused her of discriminating against him and contacted her directly, and yet he chose

not to depose her. It would have been disingenuous for him to now claim that if only Smith’s

name had appeared on BNSF’s initial 26(a)(1) disclosures, he would have deposed her – indeed,

he does not assert he would have deposed her. Instead, he simply argues that “it would be

fundamentally unfair” to allow Smith “to offer testimony that bears directly upon the central

issue in this case – whether Plaintiff was terminated because of his race” without explaining why

this is so or how he is prejudiced. He is not. He’s known of Andrea Smith’s involvement all

along and the Court should permit her to testify because she offers important testimony that

bears directly on the core issues of the case, a fact that Plaintiff readily admits. Dkt. No, 169 at 1;

see also Id. at 12, 21. Barring Ms. Smith from testifying would severely prejudice BNSF,

whereas allowing her testimony will supply critical evidence to the jury. Plaintiff’s Motion in

Limine No. 1 should be denied.




                                                 -5-
  Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 6 of 15 PageID #:4135




       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NO. 2
                    (Exclude testimony of Hannah Stadheim)

        Plaintiff seeks to exclude BNSF’s Human Resources Director, Hannah Stadheim, from

testifying at trial because Stadheim was not listed in BNSF’s initial 26(a)(1) disclosures.

Plaintiff also argues that Stadheim was not listed as an individual “who had a role in terminating

plaintiff” in response to Plaintiff’s interrogatories.

        As BNSF makes clear in its Amended 26(a)(1) disclosures, Stadheim will not provide

any testimony about Plaintiff’s termination. She was not involved in his termination. Rather, she

will simply testify “as to BNSF’s policies regarding equal employment opportunity and its

policies prohibiting discrimination, workforce demographics and BNSF’s diversity efforts, as

well as to whether Mr. Morris ever reported incidents of discrimination to Human Resources.”

The fact that BNSF maintains anti-discrimination and harassment policies is well-documented in

this case. Once again, BNSF produced these policies in July 2016. Both BNSF and Plaintiff

referenced and relied on the policies in their respective summary judgment filings. See BNSF

Statement of Material Facts, Dkt. 151, ¶¶ 3-4 and Morris’s Response to BNSF’s Statement of

Facts, Dkt. No. 171, ¶¶ 3-4. Indeed, Plaintiff conceded that BNSF maintains these policies, that

he was well aware of them, and that they are relevant to his case.             And he agrees these

documents should be shown to the jury. See FPTO Joint Trial Ex. 5 (code of conduct), Joint

Trial Ex. 7 (corporate EEO policy).

        Again, the court considers four factors when determining if an unidentified witness

should be excluded: “(1) the prejudice or surprise to the party against whom the evidence is

offered; (2) the ability of the party to cure the prejudice; (3) the likelihood of disruption to the

trial; and (4) the bad faith or willfulness involved in not disclosing the evidence at an earlier date.

Dkt. No. 190 at 3; quoting David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003).



                                                  -6-
  Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 7 of 15 PageID #:4136




       Plaintiff cannot claim to be surprised that BNSF intends to call a witness who will testify

regarding the policies it produced nearly 3 years ago and upon which it relied in moving for

summary judgment. Nor can Plaintiff claim he will be prejudiced by BNSF’s failure to identify

Stadheim as the trial witness to do so. Again, Plaintiff had ample opportunity to conduct

depositions, including a 30(b)(6) deposition on these policy issues; he chose not to do so, or to

conduct any other deposition, for that matter.       There is no evidence that Plaintiff will be

prejudiced, that BNSF engaged in bad faith in not disclosing Stadheim earlier, or that the trial

will be disrupted by her testimony. Stadheim should be permitted to testify, and Plaintiff’s

Motion in Limine No. 2 should be denied.

       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NO. 3
                     (Exclude testimony of Jason Jenkins)

       Plaintiff seeks to exclude BNSF’s General Manager, Jason Jenkins, from testifying at

trial because Jenkins was not listed in BNSF’s original 26(a)(1) disclosures. In its Supplemental

26(a)(1) disclosures, BNSF identified that Jenkins would testify about safety rules and

procedures, federal regulations, discipline, alternative handling policies, and Plaintiff’s request

for review of his discipline. As with Andrea Smith, Plaintiff knew of Jenkins’ involvement with

his employment and termination.

       In response to BNSF’s Motion for Summary Judgment, Plaintiff noted that he “has

complained to the Chicago Division General Manager Jason Jenkins about unfair discipline

assessed by Scott Hendrickson.” Dkt. No. 171, ¶3.           During his deposition, Plaintiff was

questioned at length about his interactions with Jenkins and his request that Jenkins review

Plaintiff’s disciplinary outcomes. Dkt.# 151-1, Pl. Depo. at 70:21 - 71:15; 150:21-152:1. In fact,

before Plaintiff was terminated, Plaintiff wrote a letter to Jenkins, asking that Jenkins review

previous attendance-related discipline. Dkt.# 151-1, Pl. Depo. at 218:9-219:21; Ex. A hereto,



                                               -7-
  Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 8 of 15 PageID #:4137




M232-235 (Morris Depo. Ex. 32). And, most importantly, Jenkins was prominently involved in

Plaintiff’s termination. When Andrea Smith weighed in on Morris’ termination, Jenkins was

copied. Dkt.# 151-19, BNSF02286. As noted above, this document was produced by BNSF in

July 2016. After Plaintiff was terminated, his union filed an appeal with Jenkins, who denied the

appeal by letter and provided yet another thorough explanation as to why Plaintiff was

terminated. Dkt.151-1, Pl. Depo. at 183:24 – 184:185:7; FPTO Def. Trial Ex. 32; Ex. B hereto,

Plaintiff’s Answers to Defendant’s First Set of Interrogatories, No. 4. Notably, Morris produced

Jenkins’ letter.   Morris also discussed the issue of alternative handling with Jenkins after his

appeal was denied. Dkt.# 151-1, Morris Depo. at 168:12-22; Ex. B hereto, Plaintiff’s Answers to

Defendant’s First Set of Interrogatories, No. 4.

       Again, when the identities of potential trial witnesses are well known to the parties, the

late disclosure of such witnesses is harmless. See David, 324 F.3d at 857-58 (testimony of

undisclosed witness allowed when opposing party knew about the evidence for a significant

period before trial); Wells v. Berger, Newmark & Fenchel, P.C., No. CIV.A. 07 C 3061, 2008

WL 4365972, at *3 (N.D. Ill. Mar. 18, 2008) (no prejudice for failing to disclose a witness,

where moving party was aware of witnesses prior to and throughout litigation); Pryor v. City of

Chicago, No. 07 C 2479, 2010 WL 431470, at *8 (N.D. Ill. Feb. 1, 2010) (Party not obligated to

supplement 26(a)(1) disclosures when information was “otherwise made known to the other

parties during the discovery process.”).

       Like Andrea Smith, Jenkins is hardly a “surprise witness” in this case, nor will Plaintiff

be prejudiced if Jenkins is permitted to testify. Jenkins has been a known quantity throughout

the litigation. Plaintiff was certainly free to depose Jenkins based on his own knowledge of

Jenkins’ involvement and interactions with him. He can hardly claim now that he would be

prejudiced if Jenkins were permitted to testify at trial on subject matter that parallels Plaintiff’s


                                                -8-
  Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 9 of 15 PageID #:4138




own testimony. Finally, contrary to Plaintiff’s motion, BNSF does not intend to have Jenkins

testify as an expert witness. Jenkins should be allowed to testify, and Plaintiff’s Motion in

Limine No. 3 should be denied.

       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NO. 4
                    (Limit testimony of Robert Della-Pietra)

       Plaintiff’s motion in limine to limit the testimony of Robert Della-Pietra is an amazing

case of the pot calling the kettle black.     On February 7, 2019, the day the parties filed their

respective motions in limine, Plaintiff supplemented his Rule 26 disclosures, and even then, in a

very cursory way. For the first time in this case, he provided via email brief descriptions of the

testimony his witnesses are expected to offer at trial. Ex. C hereto.     Plaintiff had never before

provided any specific information about the scope or nature of expected testimony for any of the

77 individuals he initially identified in his earlier Rule 26(a)(1) disclosures. Dkt.# 217-6, pp. 1-3.

Despite that, Plaintiff cries foul that BNSF slightly broadened the scope of Della-Pietra’s

testimony in its Supplemental 26(a)(1) disclosures. Applying Plaintiff’s flawed standard, if

Della-Pietra were restricted to the scope of the previous description of his trial testimony, then

none of Plaintiff’s witnesses should be permitted to testify, at all.

       BNSF clarified the scope of Della-Pietra’s testimony in BNSF’s Supplemental 26(a)(1)

Disclosures on January 23, 2019 to ensure that Plaintiff would be neither surprised nor

prejudiced by the testimony of Della-Pietra, or its other witnesses. Indeed, Plaintiff specifically

testified that Della-Pietra was Road Foreman of the Savanna territory and that he issued

discipline to employees for “operating issues.” Dkt.# 151-1, Pl’s Depo. 97:2 – 98:17. Plaintiff

specifically included the event that led to his termination as an “operating issue” for which

Della-Pietra would be involved. Id. at 98: 9-17. So, Robert Della-Pietra will not only testify

about Plaintiff’s discipline, but also about how BNSF disciplined other employees for violations



                                                 -9-
 Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 10 of 15 PageID #:4139




of operating safety rules. This is consistent with his role as Chicago Division Road Foreman and

Plaintiff’s own knowledge of Della-Pietra’s role.       BNSF’s supplemental disclosure is hardly a

broad or sweeping change to the testimony description previously provided to Plaintiff, and of

course, it is no surprise to Plaintiff. Plaintiff’s Motion In Limine No. 4 should be denied.

       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NO. 6
               (Limit Testimony Regarding Plaintiff’s Mitigation)

       Plaintiff states that BNSF “should not be able to pose questions about the adequacy of

Plaintiff’s job search efforts or delve into question about his tax returns in front of the jury,”

arguing that Plaintiff’s back pay claims are not an issue for the jury.      Ultimately, Defendant

bears the burden of demonstrating that Plaintiff’s claim for back pay should be limited by his

failure to reasonably mitigate his damages. Hutchison v. Amateur Elec. Supply, Inc., 42 F.3d

1037, 1044 (7th Cir. 1994).

       Importantly, this is not a bifurcated trial. Neither party has requested bifurcation. All of

the evidence, whether that evidence relates to issues decided by the jury or by the court, must

come in during the trial. In his own Motion, Plaintiff’s counsel makes clear that he intends to

question Morris during trial about “the financial havoc caused by the loss of income resulting

from his employment with Defendant being terminated.” If Plaintiff expects the jury to consider

his loss of income as relevant to his claim for emotional distress damages, then BNSF should

certainly be able to introduce evidence showing that Plaintiff failed to reasonably search for

alternative employment. Plaintiff cannot have it both ways, and BNSF must be permitted to

question Plaintiff at trial regarding his failure to mitigate, as that evidence goes directly to

Plaintiff’s claims for damages. Plaintiff’s Motion in Limine No. 6 should be denied.




                                               - 10 -
 Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 11 of 15 PageID #:4140




       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NO. 7
            (Bar Testimony Referencing Other Lawsuits Filed by Plaintiff)

       Plaintiff seeks to bar BNSF from making reference to other lawsuits filed by Plaintiff,

including but not limited to Morris v. Knutson, Case No. 16 cv 2889, in which Plaintiff sued his

union and its chairman alleging a breach of the union’s duty of fair representation, arising from

his termination from BNSF.       Plaintiff claims that the litigation is “unrelated” to the current

litigation and thus any reference to the Knutson case, or any other case filed by Plaintiff, would

“result in a waste of time.”

       Generally, evidence of a plaintiff’s prior or other litigation is inadmissible “if offered

only to show his tendency to sue.” Gastineau v. Fleet Mortg. Corp., 137 F.3d 490, 496 (7th Cir.

1998). However, evidence of lawsuits that are “close in time and circumstances to the matter

before the jury are relevant and admissible.” Thomas v. Sheahan, 514 F. Supp. 2d 1083, 1091

(N.D. Ill. 2007). In this case, BNSF does not intend to introduce evidence of the Knutson case to

show Plaintiff’s tendency to sue, but rather to impeach Plaintiff regarding his pursuit of this other

legal challenge arising from the same core incident as the instant case – his termination – and his

statements in that case. For example, on March 7, 2016, Morris sent a letter to Judge Feinerman

seeking to name his coworker, Jerome Jones, as a codefendant in the Knutson case, claiming that

Jones “conspired with management to give false testimony against me to save his self [sic].”

FPTO Def’s Ex. 46.        Certainly, Morris’ own words about Jones, his coworker who was

terminated for the same incident that gave rise to Morris’ termination, are probative of the issues

in the current case and his desire to cast blame on other individuals for his termination.

Plaintiff’s Motion in Limine No. 7 should be denied.




                                               - 11 -
 Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 12 of 15 PageID #:4141




        DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NO. 9
                (Bar Testimony Regarding Arbitration Proceeding)

        Plaintiff seeks to bar BNSF from making any reference to the arbitration proceeding that

followed Plaintiff’s termination, claiming that “the arbitration proceeding did not address the

issue of whether Plaintiff was terminated because of his race.”        Plaintiff’s motion misses the

mark.

        Plaintiff certainly could have raised the issue of race discrimination in his arbitration, but

he chose not to. He certainly did argue at the arbitration that his discipline was not appropriate

in light of the policy violations that occurred. This is the same argument that Plaintiff will make

at trial through comparator evidence – that he should not have been terminated based on the level

of his offense.    Most importantly, the independent arbitrator held that BNSF’s Policy for

Employee Performance Accountability (“PEPA”) provides for a “stand alone dismissal” for

“multiple serious violations in a single tour of duty.” So, the arbitration panel found Plaintiff’s

termination was consistent with PEPA.        That is precisely BNSF’s defense here, and thus the

arbitration panel’s decision is relevant evidence of the absence of pretext. See Rodgers v. White,

No. 08-3161, 2012 WL 2413725, at *2 (C.D. Ill. June 26, 2012) (admitting evidence of

arbitrator’s opinion and award in a Title VII case because the proceedings were relevant to issue

of pretext and could be used for purposes of impeachment).

        The evidence on the arbitration will also show the jury that Plaintiff was afforded the full

measure of due process for his termination under his collective bargaining agreement. In short,

Plaintiff’s assertions that evidence related to the arbitration will “confuse the issues’ or “cause a

waste of time” are completely unfounded. His Motion in Limine No. 9 should be denied.




                                                - 12 -
 Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 13 of 15 PageID #:4142




      DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION IN LIMINE NO. 10
           (Bar Introduction of Trial Exhibits Not Produced in Discovery

       Plaintiff seeks to bar BNSF from using certain documents that were not produced until

after discovery closed, specifically BNSF’s Exhibits 1, 13, 14, 29, 33, 37, and 38.

       After both Plaintiff and BNSF secured new counsel in October and November 2018,

respectively, counsel conferred with each other in good faith to determine if any supplemental

document production was required by either side in advance of trial. Indeed, on December 17,

2018, well after discovery closed in this case, Plaintiff’s counsel produced supplemental

documents to BNSF. Exhibit D hereto, Certificate of Service. Defendant, in turn, produced

supplemental documents to the Plaintiff in January 2019, including the exhibits noted above.

Plaintiff has not demonstrated that he is prejudiced in any way by BNSF’s January 2019

document production, or that he would have pursued discovery in a different way had he been in

possession of the documents prior to January 2019. See Sec. & Exch. Comm'n v. Ferrone, 163 F.

Supp. 3d 549, 558 (N.D. Ill. 2016) (refusing to bar use of documents produced after the close of

discovery at trial because moving party’s “unsupported and undeveloped assertion of prejudice”

was insufficient to bar use of documents). In fact, Plaintiff does not argue that he would be

prejudiced by the introduction of these documents. He simply argues that the mere fact that the

documents were not produced during discovery precludes their use.

       After both parties secured new counsel, the attorneys worked collaboratively and in good

faith to ensure that each side had any and all supplemental production with ample time to

consider and review the documents prior to trial. Absent any other grounds for inadmissibility,

both parties should be entitled to use the documents they produced as part of their recent

supplemental document productions. Plaintiff’s Motion in Limine No. 10 should be denied.




                                              - 13 -
 Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 14 of 15 PageID #:4143




Dated: February 14, 2019                       Respectfully submitted,


                                               By: /s/Susan M. Troester



Martin K. LaPointe (ARDC
#6195827) Susan M. Troester (ARDC
#6238264) LaPointe Law, P.C.
1200 Shermer Road, Suite 310
Northbrook, Illinois 60062
Telephone: 847-786-2500
Facsimile: 847-786-2650




                                      - 14 -
 Case: 1:15-cv-02923 Document #: 219 Filed: 02/14/19 Page 15 of 15 PageID #:4144




                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that she caused a copy of the foregoing
DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTIONS IN LIMINE to be filed
electronically with the Clerk of the Court using the ECF system, which will send notification of
such filing to all attorneys of record via email.

                                                           /s/ Susan M. Troester




                                             - 15 -
